Citation Nr: 18100162
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-05 081A
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
Entitlement to an initial compensable rating for left ankle sprain with degenerative joint disease (hereinafter left ankle disability) prior to June 17, 2010, and in excess of 10 percent from June 17, 2010 to February 27, 2013, May 1, 2013 to June 19, 2013 and August 1, 2013 to June 12, 2016, and in excess of 20 percent since June 13, 2015; and entitlement to an initial rating in excess of 10 percent for status post right Achilles tendon repair with scar (hereinafter right ankle disability) prior to February 14, 2012, and in excess of 20 percent thereafter are remanded for additional development.
The Veteran served on active duty from February 1986 to August 1999.
In April 2017, the Board of Veterans Appeals (Board) remanded the claims for a Department of Veterans Affairs (VA) examination and additional records.  Since the remand, the Veteran has undergone two VA examinations, one in May 2017 and one in November 2017.   The case was last adjudicated by the Regional Office (RO) in an August 2017 supplemental statement of the case.   In December 2017, the Veteran underwent additional surgery on his left ankle and thereafter, filed a claim for a temporary total evaluation.  Although the Board regrets additional delay, the case must again be remanded to determine the current severity of the Veterans left ankle disability status post surgery.  As evidence obtained on remand will likely also be relevant to the current severity of disability in the right ankle, that claim must be remanded as inextricably intertwined.
The matters are REMANDED for the following action:
1. Obtain all updated VA treatment records, if any, and associate them with the electronic claims file.
2. Obtain authorization from the Veteran to obtain any relevant private treatment records that have not already been submitted regarding his bilateral ankle disabilities.  All actions taken to obtain these records must be documented in the file.  If the records cannot be obtained, notify the Veteran and encourage him to provide the records himself.
3. After records development is completed, schedule the Veteran for a VA examination of the ankles to determine the current symptoms, level of severity, and functional impairment associated with his left and right ankle disabilities.  The claims file should be reviewed by the examiner.  All necessary tests should be performed and the results reported. 
4. After the development requested is completed, readjudicate the claims, to include entitlement to a total temporary evaluation for the left ankle following the December 2017 surgery.  If the benefits sought are not granted to the fullest extent, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.


 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Boyd Iwanowski

